Citation Nr: 0622865	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-44 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA)


REMAND

A review of the claims folder reveals that the veteran, on a 
VA Form 9, Appeal to Board of Veterans' Appeals, received in 
December 2004, requested a hearing before a Member of the 
Board sitting at the RO.  The record reflects that no such 
hearing has been scheduled.  As Board hearings at the RO are 
scheduled by the RO, a Remand is necessary to schedule the 
veteran for the requested hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


